PER CURIAM.
We reverse. The trial court erred in striking appellants’ / defendants’ / Chuck Tedder’s and Sportfishing International’s (Tedder) defenses and counterclaims without making an express written finding that Tedder’s failure to provide answers to interrogatories and to respond to a request for production was willful or done in bad faith, or was a deliberate and contumacious disregard of the trial court’s discovery order. Commonwealth Fed. Sav. and Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990); Trupei v. City of Lighthouse Point, 506 So.2d 19 (Fla. 4th DCA 1987).
REVERSED AND REMANDED.
GUNTHER, STONE and POLEN, JJ., concur.